Citation Nr: 9917169	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $3,104.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to August 
1943.  This appeal arises from a November 1995 decision of 
the Committee on Waivers and Compromises of the Philadelphia, 
Pennsylvania Regional Office (RO), which denied the veteran's 
request for waiver of recovery of an overpayment of Section 
306 pension benefits in the amount of $3,104 on the basis 
that recovery of the debt would not be against equity and 
good conscience.  


FINDING OF FACT

During active consideration of the appeal on the merits, the 
Board of Veterans' Appeals (Board) discovered from an April 
1999 statement of the veteran's representative that the 
veteran had died in October 1997, which was confirmed by 
notations of the RO and statements and funeral/burial 
expenses submitted by the veteran's widow. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

During active consideration of the appeal on the merits, the 
Board discovered from an April 1999 statement of the 
veteran's representative that the veteran had died in October 
1997.  The claims folder contains notations by the RO and 
statements and funeral/burial expenses submitted by the 
veteran's widow which confirm the veteran's death on October 
21, 1997.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-334 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  In reaching this determination, the Board 
intimates no opinion as to the merits of this appeal or to 
the disposition of any future appeal arising out of VA's 
efforts to recover the indebtedness from the estate of the 
veteran.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $3,104 is 
dismissed.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

